Exhibit 10.10

BONUS AGREEMENT

THIS BONUS AGREEMENT (this “Agreement”) is made and entered into effective as of
December 27, 2005, by and between Tuesday Morning Partners, Ltd., a Texas
limited partnership (the “Partnership”), and John F. Reeves, a resident of the
State of Texas (“Executive”).

RECITALS:

WHEREAS, Executive currently performs duties and has responsibilities to the
Partnership as a key employee; and

WHEREAS, the Partnership desires to encourage Executive to remain in the employ
of the Partnership, and to grant Executive the opportunity to earn a bonus based
upon such continuation of employment and substantial services with the
Partnership.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partnership and Executive,
intending to be legally bound, agree as follows:


1.             TERM.  SUBJECT TO PARAGRAPH 2.2 BELOW, THIS AGREEMENT SHALL
COMMENCE UPON THE DATE HEREOF AND SHALL TERMINATE UPON THE FULL SATISFACTION OF
ALL BONUS PAYMENT (AS HEREINAFTER DEFINED) OBLIGATIONS UNDER THIS AGREEMENT.


2.             BONUS PAYMENTS.


2.1           UPON THE EXECUTION OF THIS AGREEMENT BY THE PARTNERSHIP AND
EXECUTIVE, THE PARTNERSHIP SHALL PAY EXECUTIVE A CASH BONUS OF $22,161.00 AS AN
INDUCEMENT TO SIGN THIS AGREEMENT.  SUBJECT TO PARAGRAPH 2.2 BELOW, EXECUTIVE
ALSO SHALL BE ENTITLED TO THE PAYMENT OF A CASH BONUS ON EACH DAY DESIGNATED ON
SCHEDULE A ATTACHED HERETO (EACH A “PAYMENT DATE”), IN THE AMOUNT DESIGNATED TO
THE RIGHT OF EACH PAYMENT DATE ON SCHEDULE A ATTACHED HERETO (EACH A “BONUS
PAYMENT”); PROVIDED, HOWEVER, EXECUTIVE SHALL NOT BE ENTITLED TO ANY BONUS
PAYMENT IF HE IS NOT, FOR ANY REASON, A FULL-TIME EMPLOYEE OF THE PARTNERSHIP ON
THE RELEVANT PAYMENT DATE.  EACH BONUS PAYMENT SHALL BE PAID TO EXECUTIVE WITHIN
FIVE (5) BUSINESS DAYS AFTER THE APPLICABLE PAYMENT DATE.


2.2           NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY CONTAINED HEREIN,
THIS AGREEMENT SHALL TERMINATE AND NO ADDITIONAL UNEARNED BONUS PAYMENTS SHALL
BE PAID TO EXECUTIVE UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:  (I)
EXECUTIVE’S DEATH, (II) EXECUTIVE’S RESIGNATION AS AN EMPLOYEE OF THE
PARTNERSHIP FOR ANY REASON, (II) RECEIPT BY EXECUTIVE OF WRITTEN NOTICE FROM THE
PARTNERSHIP THAT EXECUTIVE IS BEING TERMINATED FOR ANY REASON OR (IV)
EXECUTIVE’S DISABILITY (AS HEREINAFTER DEFINED).  FOR PURPOSES OF THIS
AGREEMENT, “DISABILITY” SHALL MEAN THE EXECUTIVE’S INABILITY TO PERFORM HIS
DUTIES, OBLIGATIONS, AND THE ESSENTIAL FUNCTIONS OF HIS POSITION, WITH OR
WITHOUT REASONABLE ACCOMMODATIONS, FOR A PERIOD OF 90 CONSECUTIVE DAYS DUE TO
MENTAL OR PHYSICAL INCAPACITY AS DETERMINED BY THE CHIEF FINANCIAL OFFICER OF
DAYS OF THE WEEK, INC., A


 

--------------------------------------------------------------------------------


 


DELAWARE CORPORATION AND THE GENERAL PARTNER OF THE PARTNERSHIP (THE “GENERAL
PARTNER”), BASED ON THE ADVICE OF A PHYSICIAN, IF THE CHIEF FINANCIAL OFFICER OF
THE GENERAL PARTNER DETERMINES THAT SUCH ADVICE IS NECESSARY OR ADVISABLE TO
MAKE A DETERMINATION OF “DISABILITY.”


2.3           IN ADDITION TO THE PAYMENTS ENUMERATED ON SCHEDULE A ATTACHED
HERETO, EXECUTIVE MAY BE PAID ADDITIONAL BONUSES BASED UPON, AMONG OTHER THINGS,
EXECUTIVE’S JOB PERFORMANCE AND THE PERFORMANCE OF THE PARTNERSHIP, AS
DETERMINED IN THE SOLE DISCRETION OF THE PARTNERSHIP.


3.             NOT AN EMPLOYMENT CONTRACT.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT (A) THE PROVISIONS OF THIS AGREEMENT SHALL NOT CONSTITUTE AN EMPLOYMENT
AGREEMENT OR ARRANGEMENT BETWEEN EXECUTIVE AND THE PARTNERSHIP, (B) EXECUTIVE
SHALL REMAIN AN “AT-WILL” EMPLOYEE OF THE PARTNERSHIP, (C) EXECUTIVE’S
EMPLOYMENT WITH THE PARTNERSHIP MAY BE TERMINATED BY THE PARTNERSHIP FOR ANY
REASON OR NO REASON AT ANY TIME AND (D) NOTHING CONTAINED HEREIN SHALL CONFER
UPON EXECUTIVE ANY RIGHT TO CONTINUANCE OF EMPLOYMENT BY THE PARTNERSHIP OR ANY
OF ITS AFFILIATES.  FURTHERMORE, THE PARTIES AGREE THAT EXECUTIVE REMAINS
SUBJECT TO CHANGES IN SALARY, TRANSFER, CHANGE OF JOB ASSIGNMENT, DISCIPLINE,
DISCHARGE OR ANY OTHER CHANGE OF HIS EMPLOYMENT STATUS.


4.             NOTICE.  FOR THE PURPOSES HEREOF, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN DELIVERED PERSONALLY OR WHEN DEPOSITED IN THE UNITED
STATES MAIL, REGISTERED OR CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED TO THE GENERAL PARTNER AT ITS PRINCIPAL EXECUTIVE OFFICES AND
TO EXECUTIVE AT HIS ADDRESS AS SHOWN ON THE RECORDS OF THE PARTNERSHIP, PROVIDED
THAT ALL NOTICES TO THE GENERAL PARTNER SHALL BE DIRECTED TO THE ATTENTION OF
THE CHIEF FINANCIAL OFFICER OF THE GENERAL PARTNER WITH A COPY TO THE VICE
PRESIDENT-FINANCE OF THE GENERAL PARTNER, EXCEPT THAT NOTICES OF CHANGE OF
ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


5.             ASSIGNMENT.  THIS AGREEMENT AND EXECUTIVE’S RIGHTS AND
OBLIGATIONS HEREUNDER, INCLUDING WITHOUT LIMITATION ANY RIGHTS EXECUTIVE MAY
HAVE TO RECEIVE A BONUS PAYMENT, SHALL NOT BE ASSIGNABLE BY EXECUTIVE AND ANY
ASSIGNMENT OR ATTEMPTED ASSIGNMENT BY EXECUTIVE OF HIS RIGHTS OR OBLIGATIONS
HEREUNDER SHALL BE NULL AND VOID AND WITHOUT EFFECT UNLESS THE PRIOR WRITTEN
CONSENT OF THE PARTNERSHIP IS OBTAINED.


6.             WITHHOLDING TAXES.  THE PARTNERSHIP WILL WITHHOLD FROM ALL
PAYMENTS TO BE PAID TO EXECUTIVE PURSUANT TO THIS AGREEMENT ALL REQUIRED TAXES
THAT, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW OF ANY APPLICABLE
JURISDICTION, THE PARTNERSHIP IS REQUIRED TO SO WITHHOLD.


7.             RIGHT OF OFFSET.  THE PARTNERSHIP SHALL BE ENTITLED TO OFFSET
AGAINST THE PAYMENT DUE EXECUTIVE HEREUNDER ANY AMOUNTS OR CLAIM WHICH THE
PARTNERSHIP MAY HAVE AGAINST EXECUTIVE.


8.             ENTIRE AGREEMENT; AMENDMENT; WAIVER.  THIS AGREEMENT CONSTITUTES
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTNERSHIP AND EXECUTIVE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS WRITTEN
OR ORAL REPRESENTATIONS, PROMISES, AGREEMENTS, UNDERSTANDINGS, OR NEGOTIATIONS
BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF, WHETHER


 

2

--------------------------------------------------------------------------------


 


EXPRESSED OR IMPLIED.  NO CHANGE OR MODIFICATION TO THIS AGREEMENT SHALL BE
VALID OR BINDING UNLESS IT IS IN WRITING AND DULY EXECUTED BY BOTH PARTIES
HERETO.  NO WAIVER (WHETHER BY ACT OR COURSE OF CONDUCT OR OMISSION OR
OTHERWISE) OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IT IS IN
WRITING AND SIGNED BY THE PARTY TO BE CHARGED THEREBY.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION HEREOF TO BE PERFORMED BY SUCH OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


9.             SEVERABILITY.  IF A COURT OF COMPETENT JURISDICTION DETERMINES
THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR UNENFORCEABLE, THEN THE
INVALIDITY OR UNENFORCEABILITY OF THAT PROVISION SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS AGREEMENT, AND ALL OTHER
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.  FURTHER, SUCH INVALID OR
UNENFORCEABLE PROVISION SHALL BE REFORMED OR CONSTRUED TO THE EXTENT PERMITTED
BY LAW SO THAT SUCH PROVISION MAY BE VALID, LEGAL AND ENFORCEABLE TO THE MAXIMUM
EXTENT POSSIBLE.


10.           CAPTIONS.  THE CAPTIONS OF THE VARIOUS PARAGRAPHS OF THIS
AGREEMENT HAVE BEEN INSERTED ONLY FOR PURPOSES OF CONVENIENCE, AND SHALL NOT BE
DEEMED IN ANY MANNER TO MODIFY, EXPLAIN, ENLARGE OR RESTRICT ANY OF THE
PROVISIONS OF THE AGREEMENT.


11.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE UNITED STATES
FEDERAL LAW WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS RULES
OR PROVISIONS (WHETHER OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF TEXAS OR THE UNITED STATES FEDERAL LAW.

 

[The remainder of this page is intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement effective as
of the day and year first above written.

 

 

 

 

 

PARTNERSHIP:

 

 

TUESDAY MORNING PARTNERS, LTD., by its general partner Days of the Week, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Terry L. Crump

 

 

Name:

Terry L. Crump

 

 

Title:

VP Finance

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ John F. Reeves

 

 

John F. Reeves

 

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Bonus Payment Schedule

 

 

Payment Date

 

Bonus Payment

 

 

 

 

 

December 27, 2006

 

$22,161.00

 

 

 

 

 

December 27, 2007

 

$22,161.00

 

 

 

 

 

December 27, 2008

 

$22,161.00

 

 

 

 

 

March 15, 2009

 

$5,539.00

 

 

 

A-1

--------------------------------------------------------------------------------